Citation Nr: 1509188	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  05-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes cavus, to include secondary to another service-connected disability.

2.  Entitlement to an initial rating greater than 20 percent from January 12, 2004 and from March 1, 2006 for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran had a hearing before the Board in April 2008 and the transcript is of record.

The case was last brought before the Board in February 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.

During the pendency of this appeal, the Veteran was awarded a temporary total evaluation in a January 2007 rating decision following lumbar spine surgery for surgical convalescence from January 4, 2006 to February 28, 2006.  The 20 percent rating was continued, effective March 1, 2006.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board with the exception of the time period in which a 100 percent rating was assigned.  

During the pendency of this appeal, the Veteran was also awarded separate disability rating for radiculopathy of the bilateral lower extremities stemming from his low back disability in an August 2013 rating decision.  Although awarded in conjunction of developing the increased rating before the Board, the Veteran did not disagree with the award or the initial ratings assigned and, therefore, these issues are not properly before the Board here and will not be addressed below.

The bilateral feet issue before the Board requires clarification.  The Veteran's bilateral feet claim previously included bilateral plantar fasciitis, metatarsalgia, radiculopathy, and pes cavus. According to a September 2013 Supplemental Statement of the Case (SSOC), with the exception of bilateral pes cavus, the Veteran was awarded service connection for all of these conditions.  According to the September 2013 SSOC, the Veteran was awarded separate 10 percent ratings for each foot for radiculopathy and his plantar fasciitis and metatarsalgia were included in his current 40 percent rating for fibromyalgia.  The denial of entitlement to service connection for bilateral pes cavus, however, was continued.

In light of the grants, those bilateral foot disabilities are no longer before the Board here; the Board's decision herein is limited solely to the pes cavus diagnosis. See AB, 6 Vet. App. 35.

The lumbar spine issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

1.   The most persuasive, competent, and credible evidence of record does not link the Veteran's bilateral pes cavus to his active duty.

2.   The Veteran's bilateral pes cavus was not caused or aggravated by any other service-connected disability. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes cavus, to include secondary to another service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  Letters dated in January 2004 and August 2006 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating and, thereafter, the claims were readjudicated several times, to include in a September 2013 Supplemental Statement of the Case (SSOC).  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  VA outpatient treatment records, moreover, are in the claims folder and were considered in rendering this decision.  Private medical records identified have been obtained, to the extent available.  The Veteran has not identified any other documents that he feels would be relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided appropriate VA examinations in connection with the claim on appeal here in 2004, 2010, and June 2013 with addendum opinions provided in April 2012 and August 2013.  The Board finds the examination and opinions rendered are adequate for deciding the claims herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions addressed current symptoms and diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence, to include lay statements, and testing was considered by the examiners.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the Veterans Law Judge (VLJ) as appropriate) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the VLJ noted the elements that were lacking to substantiate the claim of service connection. The Veteran was assisted at the hearing by an accredited representative from the DAV. The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service or to another service-connected disability. They also asked questions to draw out the current state of the Veteran's disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends he had bilateral foot pain since service after returning from the Persian Gulf.  As indicated above, the Veteran has been diagnosed with bilateral metatarsalgia, plantar fasciitis, bilateral foot neuropathy, and pes cavus.  With the exception of pes cavus, the Veteran's other disabilities have been associated with other service-connected disabilities, to include radiculopathy stemming from his service-connected lumbar spine disability and service-connected fibromyalgia.  Those disabilities, therefore, will not be addressed here.

Rather, the Board's opinion here is limited to entitlement to service connection to bilateral pes cavus, to include secondary to other service-connected disabilities.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

The Veteran's service treatment records and military records confirm his service overseas in the Persian Gulf War.  Upon returning from the Persian Gulf, he was assessed for "Gulf War Syndrome" in February 1995.  At that time, he complained of headaches, memory loss, joint pain, diarrhea, chest pain, cysts, worsening visual acuity, and cold feet.  Although noting joint pain and "cold feet," the only diagnosis rendered related to these complaints at the time was fibrocytis.  The service treatment records are otherwise silent as to anything related to pes cavus specifically or painful feet complaints.

After service, the Veteran was afforded a General Medical VA examination in June 1995 where he was again diagnosed with fibrocystitis with multiple joint symptoms.  His feet were not specifically indicated at that time

A September 1998 VA outpatient treatment record indicates the Veteran complained of constant pain in the left foot, increasing over the past six to seven months.  The x-rays at that time, however, were within normal limits.

Pes cavus is not mentioned specifically in the medical records until a VA examination in June 2004, nearly a decade after service.  At that time, x-rays of the bilateral feet were within normal limits with no evidence of arthritis or significant abnormality.  The examiner noted that the Veteran had "classical pes cavus with a very high longitudinal arch", which together with the plantar fasciitis was responsible for "much" of the Veteran's complaints of foot pain.  No specific opinion was rendered regarding etiology at that time.  The examiner did note, however, that the Veteran's widespread fibromyalgia contributed to his foot pain.

The case is complicated because around the same time, VA outpatient treatment records note he was diagnosed with peripheral neuropathy on or around September 2004.  Indeed, the Veteran was afforded a VA examination in July 2010 where, at that time, the examiner did not diagnose the Veteran with pes cavus or any other foot disability aside from peripheral neuropathy. In an April 2012 addendum opinion, the July 2010 VA examiner reviewed the claims folder and found to the extent the Veteran has other foot disorders, such as plantar fasciitis, they are "overshadowed by the peripheral neuropathy."

With regard to pes cavus specifically, VA outpatient treatment records are notably silent.  Indeed, the Veteran concedes he is not treated specifically for pes cavus and does not use shoe inserts.  

The Board previously remanded this claim to clarify, among other things, the discrepancy between the 2004 and 2010 VA examinations and the likely etiology of any and all bilateral foot disorders found.

The Veteran was afforded a new VA examination for his feet in June 2013.  The examiner thoroughly reviewed the entire claims folder and physically examined the Veteran.  The Veteran's pertinent medical history and current complaints were noted.  In service treatment for joint pain and numbness were noted, as was the lack of in-service treatment for pes cavus specifically.  The examiner found that since the Veteran's complaints include both dorsal foot pain and plantar fasciitis bilaterally, the present diagnoses include pes cavus, plantar fasciitis, diabetic neuropathy, and fibromyalgia.  The examiner did not find any of these diagnoses to have resolved during the pendency of this appeal.  

With regard to etiology, an opinion was provided in August 2013 after the June 2013 physical examination findings.  Based on the evidence of record, the August 2013 opinion provides the currently diagnosed bilateral pes cavus "was less likely than not...incurred in or caused by the [Veteran's military service]." The opinion also opines that the Veteran's pes cavus, "is less likely than not...proximately due to or the result of the Veteran's service connected conditions."  The examiner explained that service treatment records and records within one year of service were silent as to pes cavus specifically. Where x-rays are normal, all musculoskeletal symptoms could be attributed to the Veteran's fibromyalgia, but "the exception to this being pes cavus, which is merely a description of the foot having a high arch or instep."  In other words, since the Veteran objectively does have a high arch/instep, this aspect of the Veteran's foot pain cannot be attributed to his fibromyalgia.

The Board finds the June 2013 VA examination and August 2013 opinion persuasive.  They are based on a thorough physical examination with diagnostic tests, consideration of the Veteran's statements, and a complete review of the claims folder.  Also significant, no medical professional has ever related the Veteran's pes cavus to any incident of service or a service-connected disability.

The Board finds the medical evidence as a whole does not support in-service incurrence of bilateral pes cavus or, alternatively, that the Veteran's pes cavus was caused or aggravated by another service-connected disability.  Although the August 2013 opinion did not specifically use the words "not aggravated by," the Board finds this to be a reasonable legal conclusion in light of the medical evidence.  The Veteran's pes cavus was described as "merely a description of the foot having a high arch or instep" whereas the Veteran's foot pain problem was mainly attributed to his widespread fibromyalgia and symptomatic plantar fasciitis.  The fact that pes cavus was never noted in any medical treatment record until 2004, nearly a decade after his separation from service, and has never been formally treated, further supports the conclusion that the Veteran's service-connected disabilities have not "aggravated" his bilateral pes cavus.  Indeed, the 2010 VA examiner indicated in an April 2012 addendum opinion that any other foot disability, such as plantar fasciitis, was overshadowed by the peripheral neuropathy.

The Board finds the Veteran competent to describe his symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board finds no reason to doubt the Veteran's credibility or description of in-service and post-service foot pain. The Veteran's statements describing his bilateral foot pain, however, focus on the manifestations of his plantar fasciitis and peripheral neuropathy.  His initial 2004 claim focused on pain and numbness stemming from his lumbar spine and, during his Board hearing, the Veteran focused on the plantar fasciitis.  The Veteran has never specifically complained of symptoms stemming from his pes cavus. The examiners considered the Veteran's contentions of symptomatology, but still found it unlikely that the pes cavus specifically was attributable to his military service or a service-connected disability. 

In short, the medical evidence confirms a diagnosis of bilateral pes cavus years after service, which is a description of the Veteran's high longitudinal arch/instep.  While part of the Veteran's foot pain complaints were attributed to bilateral pes cavus, no medical professional linked the pes cavus diagnosis to any incident of his military service or a service-connected disability.  Indeed, there are medical opinions to the contrary.  Rather, the Veteran's metatarsalgia and plantar fasciitis were associated with the Veteran's service-connected fibromyalgia and his bilateral peripheral neuropathy was, at least in part, associated with service-connected radiculopathy of the bilateral lower extremities.  Pes cavus, in contrast, was found to be unrelated to service and service-connected disabilities.

Thus, even fully considering the Veteran's lay description of military events, symptoms, and injuries, the evidence does not support his claim.  The Board acknowledges the Veteran believes his condition is related to his military service, but he is not competent to relate the etiology of his current diagnoses to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

Entitlement to service connection for bilateral pes cavus, to include secondary to service-connected disabilities, is denied.


REMAND

The Veteran maintains that his lumbar spine disability is worse than currently rated.  He was last afforded a VA examination for this condition in June 2013, nearly two years ago. At that time, among other things, the examiner noted the Veteran had a large ruptured disc that the examiner described as "troublesome."  The Veteran was advised to review the MRI findings with his physician and surgeon and the Veteran indicated he would do so. 

In contrast, the claims folder only contains VA outpatient treatment records through April 2011 and private treatment records through 2007. The RO/AMC must make efforts to obtain recent treatment records.

In light of the 2013 VA examiner's findings suggesting a worsening condition, the two year lapse in time, and the gap in medical treatment records, a new VA examination is necessary to ascertain the current severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and specifically request that he identify all VA- and non-VA medical treatment since April 2011.  Inform the Veteran that the claims folder does not contain any private treatment records beyond 2007 or VA treatment records beyond April 2011 (aside from VA examinations).  If such records exist, inform the Veteran he may provide the records himself, or sign a medical release authorizing VA to obtain the records on his behalf.  If a signed medical release is obtained, the RO/AMC must make efforts to obtain these records.  Regardless of his response, the RO/AMC should obtain the Veteran's VA medical treatment from the VAMC April 2011 to the present.  All efforts to obtain VA records should be fully documented.  

If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO/AMC should notify the Veteran of the records that were requested, the steps taken to obtain them, that the claim will be rating based on the evidence available, and that if the records are later submitted or obtained the claim may be readjudicated.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA spine examination to determine the current severity of his service-connected lumbar spine disability, to include any and all manifestations.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

A complete rationale for all opinions must be provided.

3. The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


